Laughlin, J. (dissenting):
I am of the opinion that the presumption that debts have been duly scheduled by the bankrupt should be limited to debts and obligations which had accrued at the time the schedules were prepared, and should not be extended to contingent liabilities on contract, the dischargeability of which depends upon whether they became fixed debts in time to be allowed in the bankruptcy proceeding. With respect to such contingent liability, I think the burden of proving that they were duly scheduled should rest on the bankrupt.
I, therefore, dissent.
Judgment affirmed, with costs.